
	
		I
		112th CONGRESS
		1st Session
		H. R. 3164
		IN THE HOUSE OF REPRESENTATIVES
		
			October 12, 2011
			Mrs. Davis of
			 California (for herself, Ms.
			 Speier, and Mr. Honda)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To require Fannie Mae and Freddie Mac to disclose the
		  minimum purchase price that such an enterprise will accept on the short sale of
		  a residence financed by a mortgage purchased by such an enterprise in order to
		  make short sales a viable alternative to foreclosure.
	
	
		1.Short titleThis Act may be cited as the
			 Short Sale Transparency Act of
			 2011.
		2.Short sale
			 disclosure requirement
			(a)DisclosureThe Director of the Federal Housing Finance
			 Agency shall require the Federal National Mortgage Association and the Federal
			 Home Loan Mortgage Corporation, in any case in which such Association or
			 Corporation denies the purchase of a residential mortgage loan made to finance
			 the purchase, under a short sale, of a covered dwelling on the basis that the
			 purchase price involved in the short sale is insufficient, to promptly disclose
			 to the prospective seller of the covered dwelling the amount by which such
			 purchase price was less than the minimum purchase price sufficient for such
			 Association or Corporation to approve purchase of such mortgage.
			(b)DefinitionsFor
			 purposes of this section, the following definitions shall apply:
				(1)Short
			 saleThe term short sale means, with respect to a
			 residential mortgage loan on a covered dwelling, a purchase of the dwelling
			 that will result in proceeds in an amount that is less than the remaining
			 amount due under the residential mortgage loan on the covered dwelling.
				(2)Covered
			 dwellingThe term
			 covered dwelling means a residential real property that—
					(A)consists of from
			 one to four dwelling units; and
					(B)is subject to a
			 mortgage, deed or trust, or other security interest that secures a residential
			 mortgage loan on which the mortgagor is delinquent on payments due under the
			 mortgage loan.
					
